Exhibit 10.1


EXECUTION COPY
AGREEMENT


This agreement dated February 28, 2018 (this “Agreement”) is by and between JANA
Partners LLC (“JANA”) and Bloomin’ Brands, Inc. (the “Company”). In
consideration of and reliance upon the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is acknowledged, the parties agree as follows:
1.Representations and Warranties of the Company. The Company represents and
warrants to JANA that this Agreement has been duly authorized, executed and
delivered by the Company, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Company
represents that the current size of the Board is eight (8) directors, including
the JANA Nominee (as defined below).


2.Representations and Warranties of JANA. JANA represents and warrants to the
Company that this Agreement has been duly authorized, executed and delivered by
JANA, and is a valid and binding obligation of JANA, enforceable against JANA in
accordance with its terms. As of the date of this Agreement, JANA, together with
its Affiliates and Associates, beneficially owns 7,929,638 shares of the
Company’s common stock (“Shares”) and has voting authority over such Shares.
 
3.Board Nomination and Other Company Matters.
 
(a)In accordance with the Company’s Bylaws and Delaware law, the Board has
appointed Wendy A. Beck (the “JANA Nominee”) as a Company director in Class I
for a term expiring at the 2019 annual meeting of the Company’s shareholders
(the “2019 Annual Meeting”). As a condition to the appointment of the JANA
Nominee, the JANA Nominee completed and executed the Company’s 2018
Questionnaire for Directors and Officers, and has agreed to comply with all
policies, codes of conduct, confidentiality obligations and codes of ethics
applicable to all of the Company’s directors, including the Company’s Code of
Business Conduct and Ethics, to provide the information regarding herself that
is required to be disclosed for candidates for directors and directors in a
proxy statement under the U.S. federal securities laws and/or applicable NASDAQ
rules and regulations, and to provide such other customary information as
reasonably requested by the Company.


(b)The Company agrees that if the JANA Nominee resigns as a director or
otherwise refuses to or is unable to serve as a director at any time prior to
the end of the Cooperation Period (as defined below), including as a result of
death or disability, JANA shall be entitled to designate a replacement director
who shall be independent of JANA, would be considered an independent director of
the Company under the listing rules of NASDAQ, is reasonably acceptable to the
Board as a replacement director and has a comparable amount of business
experience, although such experience need not be in the same industry or
industries, provides the information required by Section 3(a) and is in equally
good standing in all material respects, as the JANA Nominee being replaced. For
the avoidance of doubt, the substitute director shall thereafter be deemed a
JANA Nominee for purposes of this Agreement and be entitled to the same rights
and subject to the same requirements under this Agreement applicable to the
resigning JANA Nominee prior to her resignation, and such person shall be
appointed to the Board to serve the unexpired term, if any, of such JANA
Nominee.


(c)The Board will not nominate any individuals for election at the 2018 Annual
Meeting other than David R. Fitzjohn, John J. Mahoney, and R. Michael Mohan.





--------------------------------------------------------------------------------






(d)Until the 2019 Annual Meeting, the Company shall not increase the size of the
Board in excess of eight (8) members, and shall not decrease the size of the
Board if such decrease would require the resignation of the JANA Nominee. Other
than for vacancies filled pursuant to Section 3(b) or arising as a result of a
breach of this Agreement by the Company, nothing in this Agreement shall prevent
the Company from filling all vacancies in accordance with the Bylaws of the
Company and the laws of the State of Delaware.


(e)The Board shall appoint the JANA Nominee to the Compensation Committee as
soon as reasonably practicable after the execution of this Agreement, subject to
agreement of the JANA Nominee and the current, publicly-available qualification
requirements of the Compensation Committee.


(f)During the Cooperation Period, the JANA Nominee will not be required to
tender his or her resignation as a director by reason of any change in principal
occupation or business association, or by reason of his or her serving on
additional boards, unless such change involves a competitor of the Company or
otherwise presents a conflict of interest with respect to his or her continued
servicer as a director of the Company.


4.Cooperation.


(a)JANA agrees that, from the date of this Agreement until the earliest of (i)
the date that is sixty (60) calendar days prior to the start of the Company’s
advance notice period for the nomination of directors at the 2019 Annual Meeting
under the Company’s Bylaws and (ii) November 15, 2018 (such period, the
“Cooperation Period”), neither it nor any of its Affiliates or Associates will
in any manner, directly or indirectly, make, or cause to be made, or in any way
encourage any other person to make or cause to be made, any statement or
announcement that relates to and constitutes an ad hominem attack on, or relates
to and otherwise disparages, the Company, any of its officers or directors or
any person who has served as an officer or director of the Company, including:
(i) in any document or report filed with or furnished to the Securities and
Exchange Commission (the “SEC”) or any other governmental agency, (ii) in any
press release or other publicly available format or (iii) to any journalist or
member of the media (including without limitation, in a television, radio,
newspaper or magazine interview), or otherwise, provided, however, that JANA
will be permitted to make reasonable objective statements that reflect JANA’s
view, as a shareholder, with respect to factual matters concerning material acts
or announcements of the Company occurring after the date of this Agreement, if
such statements do not constitute an ad hominem attack on, or otherwise
disparage, the Company, any of its officers or directors or any person who has
served as an officer or director of the Company.


(b)The Company agrees that during the Cooperation Period, neither it nor any of
its Affiliates or Associates will in any manner, directly or indirectly make, or
cause to be made, or in any way encourage any other person to make or cause to
be made, any statement or announcement that relates to and constitutes an ad
hominem attack on, or relates to and otherwise disparages, JANA, any of its
members, officers or directors or any person who has served as a member, officer
or director of JANA, including: (i) in any document or report filed with or
furnished to the SEC or any other governmental agency, (ii) in any press release
or other publicly available format or (iii) to any journalist or member of the
media (including without limitation, in a television, radio, newspaper or
magazine interview), or otherwise, provided, however, that the Company will be
permitted to respond to any statements made by JANA pursuant to the proviso in
Section 4(a) with reasonable objective statements that reflect the Company’s
view, if such statements do not constitute an ad hominem attack on, or otherwise
disparage, JANA, any of its officers or directors or any person who has served
as an officer or director of JANA.







--------------------------------------------------------------------------------




(c)The limitations set forth in Sections 4(a) and 4(b) shall not prevent either
party from responding to any public statement made by the other party of the
nature described in Sections 4(a) and 4(b) if such statement by the other party
was made in breach of this Agreement. The limitations set forth in Sections 4(a)
and 4(b) shall also not prevent either party from complying with any subpoena,
or other legal process, or responding to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.


(d)During the Cooperation Period, JANA shall cause all Shares beneficially
owned, directly or indirectly, by it, or by any of its Affiliates or Associates
(including without limitation all Shares beneficially owned as of the respective
record dates for the 2018 Annual Meeting and any special meeting of
shareholders) over which it exercises or has voting authority (i) in the case of
the 2018 Annual Meeting or any special meeting of the shareholders, to be
present for quorum purposes and to be voted, at such meetings or at any
adjournments or postponements thereof, in favor of the current members of the
Board as of the date of this Agreement that will be up for election at such
meetings and in accordance with the Board’s recommendations with respect to any
other proposal or business that may be the subject of shareholder action at such
meetings and not to submit any proposal for consideration at, or bring any other
business before, such meetings or initiate, encourage or participate in any
“withhold” or similar campaign with respect to the election of directors at any
such meeting and shall not permit any of its Affiliates or Associates to do any
of the foregoing or publicly or privately encourage or support any other
shareholder to take any such actions, and (ii) to be voted against any action to
remove any director from the Board, provided, however, that, notwithstanding
anything herein to the contrary, with respect to (A) a proposal to authorize or
approve any tender offer, exchange offer, merger, acquisition, recapitalization
or consolidation (an “Extraordinary Transaction”) involving the Company or its
securities or assets, (B) matters related to the implementation of takeover
defenses, or (C) new or amended incentive compensation plans submitted for
shareholder approval, JANA and each JANA Affiliate may vote its Shares in its
sole discretion.


(e)During the Cooperation Period, JANA will not, and shall cause its Affiliates
and Associates to not, directly or indirectly, without the prior written consent
of the Company:


(i)acquire, seek or propose (publicly or otherwise) to acquire, beneficial
ownership, directly or indirectly, of any additional Shares or rights or options
to acquire any additional Shares if such acquisition would cause JANA’s
beneficial ownership (including beneficial ownership by JANA’s Affiliates and
Associates) to exceed 12% of the Company’s common stock;


(ii)seek or propose (publicly or otherwise) to influence or control the
management or policies of the Company, seek or propose (publicly or otherwise)
to obtain representation on the Board, to remove any member of the Board or to
fill any vacancies on the Board (except as set forth herein), make a request for
any shareholder list or other Company books and records, conduct a referendum of
shareholders, present at any annual meeting or any special meeting of the
Company’s shareholders, or solicit, or participate in the solicitation of, any
proxies with respect to any securities of the Company, or publicly request
permission to do any of the foregoing, or take any action which would, or would
reasonably be expected to, require public disclosure regarding any of the types
of matters set forth in this clause (ii);


(iii)submit (publicly or otherwise) a proposal or request for, offer of (with or
without conditions), or take any action in support of a proposal or request for,
or offer of, any Extraordinary Transaction, any material change in the
capitalization, stock repurchase programs and practices, capital allocation
programs and practices or dividend policy of the





--------------------------------------------------------------------------------




Company, any other material change in the Company’s business or corporate
structure, any modifications to the Company’s Certificate of Incorporation or
Bylaws, the delisting of a class of securities of the Company from any stock
exchange, or any action that would result in a class of securities of the
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Exchange Act, or take any action which would, or would
reasonably be expected to, require public disclosure regarding any of the types
of matters set forth in this clause (iii);


(iv)request or seek to call (publicly or otherwise) a special meeting of the
Company’s shareholders or submit, or participate in, or be the proponent of, any
shareholder proposal (pursuant to Rule 14a-8 under the Exchange Act or
otherwise) to the Company;


(v)encourage, assist or enter into any discussions, negotiations, arrangements
or understandings with any third party with respect to any of the foregoing, or
otherwise form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) with respect to any securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company in any voting trust or similar arrangement, or
subject any securities of the Company to any agreement or arrangement with
respect to the voting thereof (including by granting any proxy, consent or other
authority to vote), except as expressly set forth in this Agreement;


(vi)other than in Rule 144 open market broker sale transactions where the
identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities of the Company held by JANA or
any JANA Affiliate to any person not a party to this Agreement (a “Third Party”)
that, to JANA’s or the JANA Affiliate’s knowledge (after due inquiry in
connection with a private, non-open-market transaction, it being understood that
such knowledge shall be deemed to exist with respect to any publicly available
information, including information in documents filed with the SEC) would result
in such Third Party, together with its affiliates and associates, owning or
controlling or otherwise having any beneficial or other ownership interest in
the aggregate of more than 4.9% of the shares of the Company’s common stock
outstanding at such time or would increase the beneficial or other ownership
interest of any Third Party who, together with its affiliates and associates,
has a beneficial or other ownership interest in the aggregate of more than 4.9%
of the shares of the Company’s common stock outstanding at such time.


(vii)engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad based market basket or index) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of the Company;


(viii)make any public disclosure regarding any intent, purpose, plan or proposal
with respect to the Board, the Company, its management, policies or affairs, any
of its securities or assets or this Agreement that is inconsistent with the
provisions of this Agreement;







--------------------------------------------------------------------------------




(ix)take any action which would, or would reasonably be expected to, result in
the Company having to make a public announcement;


(x)institute, solicit, assist or join, as a party, any litigation, arbitration
or other proceedings against or involving the Company or any of its current or
former directors or officers (including derivative actions), other than an
action to enforce the provisions of this Agreement instituted in accordance with
and subject to Section 9;


(xi)enter into any discussions, negotiations, agreements or understandings with
any Third Party to take any action with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with the
foregoing;


(xii)enter into or maintain any economic, compensatory, pecuniary or other
arrangements with any directors or nominees for director of the Company that
depend, directly or indirectly, on the performance of the Company or its stock
price; or


(xiii) enter into or maintain any arrangements of any other kind with any
directors or nominees for director of the Company.


(f)JANA also agrees not to, and to cause its Affiliates and Associates not to,
request any permission, waiver or amendment of any provision of this Agreement
(including this sentence), disclose any intent, purpose, plan or proposal to
obtain any such permission, waiver or amendment under this Agreement or bring
any action or otherwise act to contest the validity of this Agreement or seek a
release from the restrictions or obligations contained in this Agreement, in
each case publicly or in a manner that would reasonably require or result in
public disclosure by JANA, its Affiliates or Associates, or the Company.


(g)Nothing in this Agreement shall be deemed to limit JANA’s ability to provide
its views privately to the Board or management on any matter or to privately
request a waiver of any provision of this Agreement, provided that such actions
are not intended to and would not reasonably be expected to require public
disclosure of such actions.


5.Public Announcement.


(a)JANA and the Company shall announce this Agreement and the material terms
hereof by means of a joint press release in the form attached hereto as Exhibit
A (the “Press Release”) as soon as practicable but in no event later than 9:00
a.m., New York City time, on the first business day after the date of this
Agreement.


(b)None of JANA, any of its Affiliates or Associates, or the JANA Nominee shall
make any public statement that is inconsistent with the Press Release or issue a
press release in connection with this Agreement or the actions contemplated
hereby.


(c)The Company shall promptly prepare and file a Form 8-K reporting entry into
this Agreement and appending or incorporating by reference this Agreement and
the Press Release as exhibits thereto.


(d)JANA shall promptly prepare and file an amendment (the “13D Amendment”) to
its Schedule 13D with respect to the Company filed with the SEC on November 10,
2017, reporting the entry into this





--------------------------------------------------------------------------------




Agreement and amending applicable items to conform to its obligations hereunder.
The 13D Amendment shall be consistent with the Press Release and the terms of
this Agreement. JANA shall provide the Company with reasonable opportunity to
review and comment upon the 13D Amendment prior to filing, and shall consider in
good faith any changes proposed by the Company.


6.Definitions.    For purposes of this Agreement:


(a)the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), provided, that, the term “Associates” in
such definition shall be deemed to be preceded by the word “controlled”;


(b)the terms “beneficial owner” and “beneficially own” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a person shall also be deemed to be the beneficial owner of all
Shares which such person has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to the
exercise of any rights in connection with any securities or any agreement,
arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all Shares
which such person or any of such person’s Affiliates or Associates has or shares
the right to vote or dispose; and


(c)the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.


7.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy is transmitted to the telecopy number set
forth below and sent to the email address set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this Section:


 
if to the Company:
Bloomin’ Brands, Inc.
2202 N. West Shore Blvd. Suite 500
Tampa, FL 33607
Attention: Joseph J. Kadow
Facsimile: (813) 387-8176
Email: josephkadow@bloominbrands.com
 
 
with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: David A. Katz
Facsimile: (212) 403-2309
Email: dakatz@wlrk.com


 
 
if to JANA:
JANA Partners LLC
767 Fifth Avenue, 8th Floor
New York, New York 10153
Attention: General Counsel
Facsimile: (212) 455-0901
Email: legal@janapartners.com
 








--------------------------------------------------------------------------------




8.Specific Performance; Choice of Law; Forum.


(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the choice of law principles
of such state. Each party irrevocably and unconditionally consents to the
exclusive institution and resolution of any action, suit or proceeding of any
kind or nature with respect to or arising out of this Agreement brought by any
party in the Chancery Court of the State of Delaware and the appellate courts
thereof. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this agreement
in such court, and further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. The parties
agree that a final judgment in any such dispute shall be conclusive and may be
enforced in other jurisdictions by suits on the judgment or in any other manner
provided by law. The parties agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
7 or in such other manner as may be permitted by applicable law, shall be valid
and sufficient service thereof. In furtherance and not in limitation of Section
8(b), the parties hereto shall be entitled to seek an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity. Furthermore, each of the parties hereto (a)
irrevocably waives the right to trial by jury and (b) agrees to waive any
bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief.


(b)Notwithstanding any other Section in this Agreement and without limiting any
other remedies the Company may have in law or equity, in the event that JANA (or
any Affiliate or Associate of JANA) fails to perform or otherwise fulfill its
obligations set forth in Section 4 in any material respect, and shall not have
remedied such failure or non-fulfillment, if capable of being remedied or
fulfilled, within three (3) business days following written notice from the
Company of such failure or non-fulfillment, the Company shall not be required to
perform or fulfill its obligations set forth in Sections 3 or 4.


9.Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
The parties further agree to replace such invalid or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.


10.Termination. This Agreement shall terminate on the expiry of the Cooperation
Period.


11.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which shall constitute the
same agreement and shall become a binding agreement when a counterpart has been
signed by each party and delivered to the other party, thereby constituting the
entire agreement among the parties pertaining to the subject matter hereof.
Signatures of the parties transmitted by facsimile, PDF, jpeg, .gif, .bmp or
other electronic file shall be deemed to be their original signatures for all
purposes and the exchange of copies of this Agreement and of signature pages by
facsimile transmission, PDF or other electronic file shall constitute effective
execution and delivery of this Agreement as to the parties.
 
12.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons. No party to this
Agreement may assign its rights or delegate





--------------------------------------------------------------------------------




its obligations under this Agreement, whether by operation of law or otherwise,
and any assignment in contravention hereof shall be null and void.


13.No Waiver. No failure or delay by either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.


14.Entire Understanding. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.


15.Interpretation and Construction.


(a)The Company acknowledges that its Board is bound by the obligations of the
Company under this Agreement.


(b)Each of the parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said counsel.
Each party and its counsel cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.


[Signature Page Follows]



[Signature Page to the Agreement]


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.


 
BLOOMIN’ BRANDS, INC.
 
JANA Partners LLC
 
 
By: /s/ Joseph Kadow
 
By: /s/ Charles Penner
 
 
Name: Joseph Kadow
 
Name: Charles Penner
 
 
Title: Executive Vice President & Chief Legal Officer
 
Title: Partner
 




Exhibit A
[PRESS RELEASE]
See Exhibit 99.1





